EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicolas Whitelaw on 09/27/2021.

The application has been amended as follows: 

Claims 12, 14, 15, 16, 17, 18 and 19 have been rejoined

In claim 12, line 8 after the first instance of “depressions” - -in the dough piece with the plurality of teeth- - has been inserted
In claim 12, line 8 before “a second” - - creating- - has been inserted
In claim 12, line 9 after the term “piece” - -with the plurality of teeth- - has been deleted




Reasons for Allowance
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/01/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

The following is an examiner’s statement of reasons for allowance: the closest prior art of record Trevino suggests a hard taco shell comprising a first sidewall and a second sidewall with a first arcuate line of depressions extending up both the first and second sidewall, a second arcuate line of depressions and a straight line of depressions intermediate the first and second arcuate lines of depressions, based on the Examiners interpretation of Figure 3 of Trevino, as shown below. However, Trevino fails to teach a first region free of depressions encompassing an entire area between the first arcuate line of depressions and the straight line of depressions. In the embodiment of Figure 3, Trevino teaches providing break points throughout the surface within a range of 0.20cm to 0.30cm between each other ([0017]), and as shown below, break points would be located in between the first arcuate line of depressions and straight line of depressions and Trevino does not reasonably teach or suggest modifying Figure 3 to eliminate the breakpoints specifically in between the first arcuate line of depressions and the straight line of depressions. Further, while the additional closest prior art of record Weisbender suggests providing lines of weakness on a food product where the food product is bitten and providing lines comparable in size with a normal bite (Pg. 2, left col. lines 55-70, Pg. 4, right col. lines 4-8, 20-24) and Lifehacker provides an outline of where to bite a taco, Weisbender and Lifehacker also fails to disclose or reasonably suggest providing a hard taco shell with a first arcuate line of depressions and second arcuate line of depressions and a straight line of depressions intermediate the first and second arcuate lines of depressions and a first region free of depressions encompassing an entire area between the first arcuate line of depressions and the straight line of depressions. 

    PNG
    media_image1.png
    916
    991
    media_image1.png
    Greyscale

Claims 1-3, 5-6 and 41 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 12 and 14-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. As the method claims include the allowable subject matter of the product claims, the method claims 12 and 14-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHLEY AXTELL/           Examiner, Art Unit 1792                                                                                                                                                                                             

/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792